DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080146338 to Bernard et al (Bernard) in view of US Pub. 20150375113 to Justice et al (Justice).

Claim 1. Bernard discloses a computer-implemented method for providing a shared virtual experience (¶5 “A MMORPG permits a large number of people to share a virtual experience together by allowing the individual players to interact with each other in small and large groups”) in a location-based game (¶¶15 and 43 “location based gaming”), the shared virtual experience associated with a real-world location (¶43 “the mobile MMORPG client must have the capability of determining the physical location of the wireless device 210 in the real world”), the method comprising: 
receiving, from a first client device of a first user, user input requesting participation in the shared virtual experience (¶6); 
determining whether a location of the first client device is within an interaction range of the real-world location associated with the shared virtual experience (¶¶83-86; also see ¶¶42-45 and ¶¶68-71); 
assigning the first user to a lobby (¶9 “multiple shards (also known as instances) of the virtual world”; and ¶13 “virtual world” and “game world”) for the shared virtual experience based on determining that the location of the first client device is within the interaction range (¶¶83-86; also see ¶¶42-45 and ¶¶68-71); 
identifying a first server that is servicing the first client device (¶10 “number of game servers”; ¶15 “game server(s) of the MMORPG”; and ¶48 “the game servers 151, 152, 153, 154”; also see ¶26); 
identifying a second server that is servicing a second client device of a second user (¶10 “number of game servers”, ¶15 “game server(s) of the MMORPG via a mobile MMORPG server”; and ¶48 “the game servers 151, 152, 153, 154”; also see ¶26) that is assigned to the lobby (¶9 “multiple shards (also known as instances) of the virtual world”; and ¶10 “shard”); 
providing the shared virtual experience to the first client device and the second device using the second server (¶15 “a mobile MMORPG server”, in this case, the a mobile MMORPG server is the shared virtual experience including a collaborative portion with a mutual objective achieved through interactions between users in the lobby including the first user and the second user (¶3 “cooperatively to achieve a common goal”, and ¶7 “MMORPGs generally permit player characters to form groups and for those groups to work together at a common goal”; and ¶¶83-86); and 
updating a database of the location-based application based on an outcome of the shared virtual experience which includes an outcome of the collaborative portion (¶59 “player is awarded with a reward for completing a quest”; and ¶¶83-86; also see ¶6).
However, Bernard fails to explicitly disclose reassigning the first client device to be serviced by the second server responsive to the second server being different than the first server (emphasis added).
Justice teaches reassigning the first client device to be serviced by the second server (¶¶117 and 118).   The gaming system of Bernard would have motivation to use the teachings of Justice in order to assist in providing equal latency and bandwidth levels over the network to the client devices so that certain players does not gain a network connection advantage over other players.
It would have been further obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the gaming system of Bernard with the teachings of Justice in order to assist in providing equal latency and bandwidth levels over the network to the client devices so that certain players does not gain a network connection advantage over other players.

Claim 9. Bernard discloses wherein the users in the lobby are divided into a plurality of teams, and wherein the teams compete to achieve the mutual objective of the collaborative portion (¶¶83-86).

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080146338 to Bernard et al (Bernard) in view of US Pub. 20150375113 to Justice et al (Justice) as applied to claim 1 above, and further in view of US Pub. 20060287106 to Jensen.

Claim 2. Bernard fails to explicitly disclose all of claim 2 limitations.
Jensen teaches determining that the first user is eligible to participate in the shared virtual experience (¶¶95-98 “If users get invited to play a game”).  The gaming system of Bernard would have motivation to use the teachings of Jensen in order to allow game players to use communicate tools to start dialogue with others in hopes of making new friends as disclosed in Jensen ¶24.
It would have been further obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the gaming system of Bernard with the teachings of Jensen in order to allow game players to use communicate tools to start dialogue with others in hopes of making new friends as disclosed in Jensen ¶24.

Claim 4. Bernard discloses further comprising: 
determining a number of the users in the lobby (¶9 “avoid overcrowding of the virtual world”). 
However, Bernard fails to explicitly disclose wherein assigning the first user to the lobby is further based on determining that the number of users is less than a maximum number of users for a given lobby (emphasis added).
Jensen teaches the number of users is less than a maximum number of users for a given lobby (¶24 discloses users go to a game-specific "lobby", and ¶25 discloses “large numbers of players (e.g., 16-128)”, in this instance if the number of players in a game-specific lobby does 
It would have been further obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the gaming system of Bernard with the teachings of Jensen in order to keep the game from getting overcrowded with players which leads to over working servers which leads to other game processing issues such as system crashes and long buffering periods.

Claim 6. Bernard fails to explicitly disclose all of claim 6 limitations.
Jensen teaches determining that an existing lobby is not available to the player (¶105 discloses “banning users” such that certain players are not allowed to join an existing lobby); creating the lobby (¶¶95-98 in this case, a player creates a game session for play which includes a lobby for those invited to join); and assigning the player to the lobby (¶24 discloses users go to a game-specific "lobby"). The gaming system of Bernard would have motivation to use the teachings of Jensen in order to allow game players to start their own respective game environments which would give game players more power over how the game operates in doing so would provide for a better gaming experience.
It would have been further obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the gaming system of Bernard with the teachings of Jensen in order to allow game players to start their own respective game environments which would give game players more power over how the game operates in doing so would provide for a better gaming experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080146338 to Bernard et al (Bernard) in view of US Pub. 20150375113 to Justice et al (Justice) as applied to claim 1 above, and further in view of US Pub. 20060223599 to Alfaro et al (Alfaro).

Claim 5. Bernard discloses wherein the user input further requests joining the lobby, the method further comprising: responsive to the user input, prompting the first user to input a code; and receiving the code from the first client device of the first user; and wherein assigning the first user to the lobby is further based on receiving the code from the first client device of the first user (¶11 “authenticating player log-ins to the game system”; also see ¶¶13 and 25 such that logging into the game system requires some form of code to access the game environment).
Bernard fails to explicitly disclose a code assigned to the lobby.
Alfaro teaches a code assigned to the lobby (¶34).   The gaming system of Bernard in view of Justice would have motivation to use the teachings of Alfaro in order to limit the number game players given access to participate in a game which would allow only pre-authorized game players to join into the game.
It would have been further obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the gaming system of Bernard in view of Justice with the teachings of Alfaro in order to limit the number game players given access to participate in a game which would allow only pre-authorized game players to join into the game.

Allowable Subject Matter
Claims 10-22 are allowed.
Claims 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 7, and 14, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“an individual portion subsequent to the collaborative portion with an individual objective achieved through actions by the user, wherein gameplay content of the individual portion is determined by an outcome of the collaborative portion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAMON J PIERCE/Primary Examiner, Art Unit 3715